Citation Nr: 0525307	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for anemia 
and disability of the knees, feet, and low back.  She 
responded by filing a February 2002 Notice of Disagreement, 
and was sent an August 2002 Statement of the Case by the RO.  
She then filed an October 2002 VA Form 9, perfecting her 
appeal of this issue.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge.  

The issues of entitlement to service connection for 
disabilities of the knees and feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has not presented a current diagnosis of 
anemia.  

3.  The veteran's radiculopathy of the lumbosacral spine had 
its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
anemia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  The criteria for the award of service connection for 
radiculopathy of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes prior to the 
commencement of this claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and August 2001 and June 2002 RO letters to the 
veteran notifying her of the VCAA, she has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that she must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that she 
receives medical care at the VA medical center in Washington, 
DC, and these records were obtained.  Private medical records 
have been obtained, as indicated by the veteran.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, she has been afforded recent VA medical examinations 
in conjunction with her claims; for these reasons, her 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2001, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that she must supply and 
the evidence that VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in August 
2004, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  



I. Service connection - Anemia

The veteran seeks service connection for anemia.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Central to any service connection claim is a diagnosis of a 
current disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the present case, the veteran has 
not presented such a diagnosis.  While the veteran has 
undergone both VA and private medical examination since her 
1990 service separation, no examiner has diagnosed a chronic 
anemia disability.  On her most recent examination of March 
2004, the medical examiner found no current anemia.  The 
examiner reached this conclusion after reviewing a complete 
blood count study conducted by VA.  In the absence of a 
current diagnosis of the claimed disability, anemia, service 
connection must be denied.  

The veteran has herself suggested she has a current diagnosis 
of anemia which began during service; however, as a 
layperson, her statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current diagnosis of anemia, service 
connection for such a disability must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Low back

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

According to the veteran's service medical records, she 
initially sought VA medical treatment for low back pain 
during military service.  In September 1989 the veteran 
reported pain of the low back following a sneeze.  A possible 
back strain was diagnosed, and she was given medication.  

Subsequent to service, the veteran sought private treatment 
for back stiffness.  A May 2002 MRI of the lumbosacral spine 
revealed disc space narrowing with left disc protrusion at 
L5-S1.  In June 2002 a private physician, A.D.P., M.D., 
diagnosed a herniated disc at L5-S1.  She was also diagnosed 
with lumbosacral radiculopathy and degenerative disc disease 
that same month.  These diagnoses were confirmed on VA 
examination and X-ray in March 2004.  A June 2005 statement 
was received from G.H.D., M.D., a private physician who had 
treated the veteran since June 2002.  After examining the 
veteran, Dr. D. diagnosed lumbar radiculopathy at L5-S1.  Dr. 
D. then stated that based on his review of the veteran, it 
was his medical opinion that "this patient's current 
problems relate and stem back [to] the back injury of 1989."  
Based on this uncontroverted medical evidence, the Board 
finds service connection for radiculopathy of the lumbosacral 
spine is warranted.  


ORDER

Entitlement to service connection for anemia is denied.  

Entitlement to service connection for radiculopathy of the 
lumbosacral spine is granted.  


REMAND

The veteran seeks service connection for disabilities of the 
knees and feet.  Review of the service medical records 
indicates she was treated for these disabilities during 
military service.  More recently, she has been diagnosed with 
degenerative joint disease of the knees, verified by X-ray.  
She has also received current diagnoses of bilateral pes 
planus.  This medical evidence creates the obligation on VA 
to obtain an expert medical opinion regarding the etiology of 
the veteran's claimed disabilities based on the record in its 
entirety.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the veteran's service connection claim for 
bilateral pes planus, because this disability was noted on 
service entrance, it clearly pre-existed military service.  
However, service connection may still be granted for a pre-
existing disability which was aggravated during military 
service.  38 U.S.C.A. § 1131 (West 2002).  A disability is 
presumed to have been aggravated in service if it undergoes 
an increase in disability therein, unless such an increase is 
found to be the result of the natural progress of the 
disorder.  38 U.S.C.A. § 1153 (West 2002).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In light of the above, this issue is remanded for the 
following additional development:  

1.	The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
disability of her knees.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any tests or studies deemed 
necessary by the examiner should be 
accomplished.  After reviewing the claims 
file and physically examining the 
veteran, the examiner should address the 
following questions:
a) Does the veteran have any current 
disabilities of either knee?  
b) For any current disability noted, 
did such disability, based on review of 
the evidence of record, examination of 
the veteran, and the examiner's 
professional expertise, at least as 
likely as not  (probability of 50 p or 
more) begin during military service?  
A complete rationale should be given 
for all medical opinions and conclusions 
expressed.  

2.	The veteran should be afforded a VA 
podiatric examination to determine the 
nature and etiology of any current 
disability of her feet.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any tests or studies deemed 
necessary by the examiner should be 
accomplished.  The examiner's attention 
is directed to the veteran's March 1984 
service entrance examination, which noted 
bilateral pes planus at that time.  After 
reviewing the claims file and examining 
the veteran, the examiner should address 
the following questions:
a) Does the veteran have any current 
disabilities of either foot, to include 
pes planus?  
b) Did the veteran's bilateral pes 
planus undergo an increase in disability 
during military service?  Was any such 
increase permanent in nature, as compared 
to a temporary or intermittent flare-up?  
c)  For any current disability noted 
above other than pes planus, did such 
disability, based on review of the 
evidence of record, examination of the 
veteran, and the examiner's professional 
expertise, at least as likely as not 
begin during military service?
A complete rationale should be given 
for all medical opinions and conclusions 
expressed.  

3.	After the development requested 
above has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
service connection claims for 
disabilities of the knees and feet in 
light of the additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


